Title: Thomas Jefferson to Joseph C. Cabell, 23 December 1815
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


          
            Dear Sir
            Monticello Dec. 23. 15.
          
          A petition has been presented to our present legislature by a Capt Joseph Miller, praying a confirmation of the will of his half brother Thomas Reed who died not long since at Norfolk possessed of lands and slaves which he devised to his half brothers and sisters then living in England. this one bought up the shares of the whole and came over to reside here as a citizen. he arrived after the declaration of war, and was instantly ordered up to Charlottesville. we of course became acquainted with him and were soon attached to him by the honest simplicity of his character, so that he was soon at home in every house. we found him as zealous an American as any of ourselves and I interceded with the Marshal to let him go to Norfolk to look to his property, making myself responsible for the fidelity of his conduct. he set up a brewery there in partnership with a mr Hays, which he still carries on with great success; being, I verily believe the most skilful brewer that has ever come to the country. but during his stay here he has become attached to the neighbors & neighborhood and is looking out for a farm to carry on the business of farming & brewing jointly & on a moderate scale. he has now been with me two months a very welcome guest to all the family, and this may explain the interest I take in his case. considering him too as becoming one of your constituents I have thought I might without impropriety sollicit your patronage of his claim. his petition was put into the hands of mr Maury one of our representatives, and I now write to mr Baker to ask his aid in that house. the facts and principles of his claim are so fully stated in the petition that I need add nothing to them. I have been told the Commrs of the literary fund habitually oppose these petitions. No one wishes more than I do to the see the literary fund increase; but not by the plunder of individuals. the testator in this case had a fair claim to the privilege of every citizen of disposing of the property which he had made by his own industry to those dearest to him. I believe I should be correct in saying that England is the only country in Europe which seizes the property in such a case. I speak from a knolege of the fact as to several countries on the continent of Europe, and a full belief of it in others. in France exhibits a remarkable instance. the Duke of Richmond is of French extraction, held when I left that country in 1789. a great Ducal estate there, and was one of the hereditary dukes and peers of France. this you will see in the Almanac Royal of that year, and in the Court Calendar of England of every year. his estate may have been confiscated in the mass of Seigneural property there during the revolution; but of this I am not informed. we have unfortunately copied this barbarism from England in our general law, but the legislature properly relaxes it in all reasonable cases, as I hope & believe they will in this, where the claimant desires to become a resident citizen as his brother was. I say nothing of the fact that his parents were established in the US. at the time of the revolution, and himself born in them, because you will find the details of that specially stated in the petition. pray obtain justice for him and accept my respectful & affectionate salutations.
          Th: Jefferson
        